OFFICE   OF   THE    ATTORNEY,    GENERAL     OF   TEXAS
                                   AUSTIN




P. DonaME. ‘prroy
countyAuditor
up=    Op-&’
     ,


                         Oplnlon Ho. O-7372
                         Rer    Cur     tha County of Winwer     legrll~
                                pay     th8 oxp8n8.8 of tr8Q8llng aad
                                X’o~8tratlonfor        tvo fl.&%tmnwho
                                wnt       to th8 BuPOmn'i   ~COur80 whloh
                                va8 ginn        at Texas-b. & n. Collegm
                                during *-skmth         OS Jbly?

           We have your letter oFAu@wt            20,   1946, requesting
th8 opinion of thi8 &spartmmt   on.the          8bovo   rtated question.
bi8 QUOk  fiOI0 DUl' 18tt8r U fOlkW8:           ~.




           w0 t%rO @~16108ing OOpob8        Or OUC Opinion8    mITb4H8 O-5733,
O-2419,   O-4483, and o-5003,  vhfbb        elaborate  fully   tha rea8otu
Wr.   Donald   E.   Tx’@ey, w&w 2